Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to Applicant’s reply filed on October 12, 2022.
.
Status of Claims
Amendment of claims 49 and 54 is acknowledged.
Claims 1, 4, 9, 14-15, 49-50 and 54 are currently pending and are the subject of this office action.
Claims 1, 4, 9 and 14-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 29, 2019.
Claims 49-50 and 54 are presently under examination.

The following species are under examination:
Sodium deoxycholate as the bile acid

Priority
This application is a divisional of U.S. Patent Application 14/470,424, filed August 27, 2014, which is a continuation of U.S. Patent Application 13/917,450, filed June 13, 2013 and now U.S. Patent No. 8,846,066, which is a continuation of U.S. Patent Application 12/782,629, filed May 18, 2010, now abandoned, which is a continuation of U.S. Patent Application 11/286,825, filed November 23, 2005, now abandoned, which is a continuation-in-part application of Serial No. 11/134,727, filed May 19, 2005, now U.S. Patent No. 7,754,230, which is a continuation-in-part application of Serial No. 11/054,171, filed February 8, 2005, now U.S. Patent 7,622,130, which claims priority to U.S. Provisional Application Serial Number 60/572,879 filed May 19, 2004.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, non-provisional application: 11/134,727 (US 7,754,230) fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
Non-provisional application: 11/134,727 fails to disclose:
A syringe loadable container consisting of: a composition consisting of a bile acid and phosphate-buffered saline (PBS).

Accordingly, none of the examined claims (49-50 and 54) are entitled to the benefit of the non-provisional application: 11/134,727.  The priority date for all the claims is 11/23/2005.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.




Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-50 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

	Claims 49-50 and 54 recite:
a syringe container consisting of: 
a pharmaceutical formulation consisting of:
1% to 10% of a bile acid or bile acid salt,
PBS, and 
optionally at least one additional pharmaceutical or veterinary excipient
wherein the container does not comprise phosphatidylcholine, and
the formulation is formulated for subcutaneous injection.

However, a careful review of the specification and the original claims, as originally filed (11/23/2005), does not appear to lend support for the above claim.  There is no hint or suggestion within the specification of such formulation.

The closest description within the specification is in paragraph [0043]:
“In one aspect, the present invention relates to a syringe loadable container comprising:
 (i) a fat-dissolving or skin-tightening effective amount of one or more pharmacologically active detergents, or bile acid(s) and/or bile salt(s), or deoxycholic acid or a salt thereof, or sodium deoxycholate; 
(ii) a pharmaceutical, veterinary, or cosmetic excipient; and 
(iii) optionally a lipid wherein the ratio of said bile acid or bile salt to said lipid is greater than 1 % w/w and wherein the solution does not contain lipase or colipase.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-50 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The instant claims recite:
a syringe container consisting of: 
a pharmaceutical formulation consisting of:
1% to 10% of a bile acid or bile acid salt,
PBS, and 
optionally at least one additional pharmaceutical or veterinary excipient,
wherein the container does not comprise phosphatidylcholine, and
the formulation is formulated for subcutaneous injection.

	First, the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim (see MPEP 2111.03 II).
Second, the claim clearly states that a bile acid and PBS are necessarily present.  However, it is not clear the meaning of the word “optionally” within this context.  So, is the presence of “at least one additional pharmaceutical or veterinary excipient” required or not?  How can something “consist of” “optionally” anything?
Third, the claim states “one additional pharmaceutical or veterinary excipient”.    However, the word “additional” suggests that the claim already encompasses a pharmaceutical or veterinary excipient, which it does not, since neither a bile acid, nor PBS are considered pharmaceutical excipients according to the specification.
Fourth, the claim recites: “does not comprise phosphatidylcholine”.  Why does the claim recite that phosphatidylcholine should not be present after the phrase “consisting of”, which automatically excludes anything not disclosed in the claim?  This creates confusion to say the least.
Fifth, the fact that the composition is “formulated for subcutaneous injection” suggests one of the following:
1- that there are other ingredients (despite the phrase “consisting of” that excludes other ingredients not explicitly disclosed in the claim) that might be required in order for the composition to be “formulated for subcutaneous injection”, in which case, it will create confusion, since the only ingredients required are a bile acid and PBS, but now it seems that more ingredients might be necessary in order to achieve a composition that is formulated for subcutaneous injection, or
2- that there are no other ingredients necessary, but the bile acid and the PBS are mixed in such a way that would form a formulation for subcutaneous injection.  
In this case, and since the specification does not disclose what will make such a composition unique or different, it is going to be assumed that any composition consisting of a bile acid and pbs will satisfy the requirement that is “formulated for subcutaneous injection” or that “formulated for subcutaneous injection” I simply an intended use of a known or obvious formulation 




Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 49-50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rotunda et. al. (Dermatologic Surgery (July 2004) 30:1001-1008, cited in prior office action).

For claims 49-50, Rotunda teaches (See abstract, see under reagents on page 1002 and see under Histology on page 1003) injectable compositions in syringes, consisting of 5% of the bile acid sodium deoxycholate and phosphate-buffered saline (PBS).  The compositions are responsible for cell lysis and may have a role in eliminating unwanted adipose tissue (see abstract).

Rotunda does not teach that the composition consisting of 5% sodium deoxycholate and PBS is a “pharmaceutical formulation, formulated for subcutaneous injection”.  However, the Rotunda’s composition has exactly the same ingredients has the instant claims 49-50 and in the same amounts, so if the solution of claim 49 qualifies as a “pharmaceutical formulation, formulated for subcutaneous injection”, so does the Rotunda composition, since both have the exact same ingredients.  Further, Rotunda teaches: that the compositions are responsible for cell lysis and may have a role in eliminating unwanted adipose tissue (see abstract).
Apparently, Applicant has discovered a new property or advantage ("pharmaceutical formulation, formulated for subcutaneous injection”) of the composition anticipated by the prior art (“a formulation consisting of sodium deoxycholate and PBS).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: pharmaceutical formulation that is formulated for subcutaneous injection) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition disclosed by Rotunda et. al. does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rotunda et. al. (Dermatologic Surgery (July 2004) 30:1001-1008, cited in prior office action).

Rotunda teaches all the limitations of claim 54 (see above 102(b) rejection, except for the concentration of sodium deoxycholate being 1%.
However, Rotunda further teaches that formulations comprising 0.5% of sodium deoxycholate were administered (see page 1003 under Results: Viability of cells in culture and also see Figure 2).  In summary, Rotunda teaches that formulations comprising between 0.5% and 5% sodium deoxycholate are effective in producing cell lysis.  This range (0.5% to 5%) overlaps with the instantly claimed concentration of 1%.
MPEP 2144.05 states:
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
All this will result in the practice of claim 54 with a reasonable expectation of success.

Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 49-50 and 54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bihain et. al. (US 6,635,431).

CLAIM INTERPRETATION: since there is no definition or description of a “syringe loadable container” in the specification, it is assumed that any container qualifies as a “syringe loadable container”.

For claims 49-50 and 54 Bihain teaches a composition comprising 1% sodium deoxycholate in PBS (see column 45, lines55 and 56).
Even though Bihain does not teach a “syringe loadable container”, the fact is that any solution, including the solution disclosed by Bihain, inherently is stored in some type of container, and as stated above in “claim interpretation”, it is assumed that any container qualifies as a “syringe loadable container”.

Bihain does not teach that the composition consisting of 1% sodium deoxycholate and PBS is a “pharmaceutical formulation, formulated for subcutaneous injection”.  However, the Bihain’s composition has exactly the same ingredients has the instant claims 49-50 and 54 and in the same amounts, so if the solution of claim 49 qualifies as a “pharmaceutical formulation, formulated for subcutaneous injection”, so does the Bihain composition, since both have the exact same ingredients. 
Apparently, Applicant has discovered a new property or advantage ("pharmaceutical formulation, formulated for subcutaneous injection”) of the composition anticipated by the prior art (“a formulation consisting of sodium deoxycholate and PBS).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: pharmaceutical formulation that is formulated for subcutaneous injection) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition disclosed by Bihain et. al. does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 49-50 and 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bihain et. al. (US 6,635,431).

For claims 49-50 and 54 Bihain teaches a composition comprising 1% sodium deoxycholate in PBS (see column 45, lines55 and 56).
Bihain does not teach that the composition is in a syringe loadable container. However, solutions, like the one described by Bihain are necessarily stored in some type of container.
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to store the composition consisting of 1% sodium deoxycholate and PBS in any container, including a syringe-loadable container or in a syringe itself, since the composition can always be administered by syringe.

Bihain does not teach that the composition consisting of 1% sodium deoxycholate and PBS is a “pharmaceutical formulation, formulated for subcutaneous injection”.  However, the Bihain’s composition has exactly the same ingredients has the instant claims 49-50 and 54 and in the same amounts, so if the solution of claim 49 qualifies as a “pharmaceutical formulation, formulated for subcutaneous injection”, so does the Bihain composition, since both have the exact same ingredients. 
Apparently, Applicant has discovered a new property or advantage ("pharmaceutical formulation, formulated for subcutaneous injection”) of the composition anticipated by the prior art (“a formulation consisting of sodium deoxycholate and PBS).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”.
MPEP 2112.01 further states: "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions (in the instant case: pharmaceutical formulation that is formulated for subcutaneous injection) are presumed to be inherent”.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition disclosed by Bihain et. al. does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant formulation is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 49-50 and 54 with a reasonable expectation of success.

Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 05/10/10 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 3, 2022.